Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Susan A. Sipos on April 12, 2021.
Examiner’s Amendments to the Claims:
In Claim 1, please replace “A engineered” with – An engineered ---.
1. (Currently Amended) An engineered alpha-galactosidase A polypeptide comprising SEQ ID NO: 1 having at least one non-glycosylation mutation; and at least one glycosylation compensatory mutation, wherein said non-glycosylation mutation is N215Q; and the glycosylation compensatory mutation is selected from the group consisting of M208E, W209X and F211X, wherein X is any amino acid residue except the native residue.
15. (Currently Amended) The engineered alpha-galactosidase A polypeptide according to claim 1, wherein F211X is selected from the group consisting of F211H, F211R, F211K, F211E, and F211D.
consisting of W209D, W209E, W209K and W209R.
Please cancel Claim 21.
Please add new Claim 22:
22. (New) An engineered alpha-galactosidase A polypeptide having at least 90% identity to SEQ ID NO: 1 and having at least one non-glycosylation mutation and at least one glycosylation compensatory mutation, wherein said non-glycosylation mutation is N215Q; and wherein the glycosylation compensatory mutation is selected from the group consisting of M208E, W209X and F211X, wherein X is any amino acid residue except the native residue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656